Title: From Thomas Jefferson to Archibald Stuart, 18 April 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Apr. 18. 95.

I did not recieve your favor of the 7th. till the 17th. inst. Consequently you had then passed on to New London. I could not learn that your brother was in the neighborhood. I inclose you a copy of an advertisement I had thought some time ago of putting in the public papers, but did not do it. You will see by that the books I have to dispose of. The last two or three lines of it are not for you, for you may take such of the books as you chuse, and what time of paiment you please. If yet with any body who will take the whole of the residue I shall be glad of it. I have stated that at the price I offer them, the whole would be at about 4. Doll. average a volume. But if they are separated, being of very unequal values, their respective prices can be proportioned to that sum total by Worral’s catalogue. Hargrave’s Coke Littleton for instance cost as much as any 3. or 4. of the other volumes.—When I spoke of meeting you on your way to the Bedford court, I did not know that our own district court was exactly at the same time, at which I was obliged to attend. This put it out of my power to be in Bedford this month.—With respect to the gentleman whom we expected to see there, satisfy him if you please that there is no remain of disagreeable sentiment towards him on my part. I was once sincerely affectioned towards him and it accords  with my philosophy to encorage the tranquilizing passions. Adieu. Your’s affectionately

Th: Jefferson

